     Case 2:18-cv-00245-JRG Document 296 Filed 10/30/19 Page 1 of 2 PageID #: 29916



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNITED STATES AUTOMOBILE                        §
ASSOCIATION                                     §
                                                §
                                                          Case No. 2:18-cv-245- JRG
v.                                              §
                                                §
WELLS FARGO BANK, N.A.                          §

               MINUTES FOR JURY SELECTION/JURY TRIAL DAY ONE
              HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 October 30, 2019

OPEN: 9:25 a.m.                                                       ADJOURN: 5:47 p.m.
 ATTORNEYS FOR PLAINTIFF:                        See attached.

ATTORNEYS FOR DEFENDANT:                         See attached.

LAW CLERKS:                                      Matthew Wood
                                                 Adam Ahnhut
                                                 Christian Chessman

COURT REPORTER:                                  Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                                Jan Lockhart


TIME         MINUTES
9:25 a.m.    Court opened. Preliminary remarks to the jury panel. Counsel introduced co-counsel
9:43 a.m.    and clients. Jurors answer nine questions.
10:09 a.m.   Voir Dire examination by Mr. Bunt for Plaintiff.
10:40 a.m.   Voir Dire examination by Mr. Hill for Defendant.
10:48 a.m.   Bench conference.
10:49 a.m.   Voir dire examination by Mr. Hill for Defendant.
11:10 a.m.   Bench conference. Individual voir dire of selected jurors.
11:50 a.m.   Recess.
12:15 p.m.   Jury panel selected. Remaining members of venire panel excused. Panel sworn.
             Court’s instructions to the Jury.
12:35 p.m.   Court recess.
1:23 p.m.    Court reconvened. Hearing outside the presence of the Jury.
1:25 p.m.    Jury returned to the courtroom. Court’s instructions to the Jury.
2:01 p.m.    Opening statement by Mr. Sheasby on behalf of Plaintiff.
   Case 2:18-cv-00245-JRG Document 296 Filed 10/30/19 Page 2 of 2 PageID #: 29917



TIME        MINUTES
2:30 p.m.   Bench conference. Opening statement by Mr. Melsheimer.
3:03 p.m.   Rule invoked excluding experts.
3:04 p.m.   Recess.
3:17 p.m.   Court reconvened.
3:18 p.m.   Jury returned to the courtroom. Direct examination of Michael Patrick Buche, Jr. by
            Mr. Sheasby.
3:37 p.m.   Bench conference.
3:39 p.m.   Direct examination of Michael Patrick Buche, Jr. by Mr. Sheasby.
3:55 p.m.   Bench conference.
3:56 p.m.   Direct examination of Michael Patrick Buche, Jr. by Mr. Sheasby.
4:10 p.m.   Cross examination of Michael Patrick Buche, Jr. by Mr. Hill.
4:36 p.m.   Bench conference. Cross examination of Michael Patrick Buche, Jr. by Mr. Hill.
4:41 pm.    Redirect examination of Michael Patrick Buche, Jr. by Mr. Sheasby.
4:42 p.m.   Bench conference.
4:45 p.m.   Redirect examination of Michael Patrick Buche, Jr. by Mr. Sheasby.
4:46 p.m.   Video deposition of William Saffici shown.
5:00 p.m.   Recess.
5:11 p.m.   Court reconvened.
5:12 p.m.   Jury returned to the courtroom Court’s instruction to Jury.
5:14 p.m.   Direct examination of Thomas Conte, Ph.D. by Mr. Rowles.
5:43 p.m.   Bench conference.
5:45 p.m.   Jury excused until 8:30 a.m.
5:46 p.m.   Hearing outside the presence of the Jury.
5:47 p.m.   Court adjourned.




                                                 2
